PER CURIAM.
The petitioner, Cynthia McKenzie, filed a petition for writ of certiorari in the circuit court on September 9, 1965 to review the findings and decision of the hearing ■examiner in an administrative hearing of Tthe Board of Public Instruction of Dade County, Florida held on April 20, 1965 and April 28, 1965, entered in the record of transcript bearing the date of May 4, 1965; and to review the affirmation of said findings and decision by the Board of Public Instruction in the course of their regular business meeting of July 7, 1965.
¿The petition was not accompanied by a certified transcript of the record of the proceedings to be reviewed nor by a supporting brief.
The respondent moved to dismiss the petition on the. grounds that the petition was not timely, that the petition was not accompanied by a certified transcript nor a supporting brief, and that the directions to the clerk were not timely.
Unless otherwise oi'dered by the court, a petition for writ of certiorari shall be accompanied by a certified transcript of the recox'd of the proceedings to be reviewed. It shall also be accompanied by a supporting brief. Rule 4.5(c) (1) F.A.R., 31 F.S.A. The petition herein did not meet those requirements. Thus, the court below did not err in dismissing the petition. Aris v. State, Fla.App.1964, 162 So.2d 670.
The order dismissing the petition for writ of certiorari is affirmed.
Affirmed.